Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eugene Paul Jones appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint and denying his motion for examination by an outside physician. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Jones v. Stamper, No. 1:12-cv-00352-AJT-IDD, 2013 WL 6448847 (E.D.Va. Mar. 25, 2013 & Dec. 9, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.